Citation Nr: 1724737	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  16-52 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial compensable rating for traumatic brain injury (TBI).

2. Entitlement to an initial compensable rating for migraine headaches.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, including a nervous disorder, posttraumatic stress disorder (PTSD) and dysthymic disorder, also as due to a service-connected disability.

4. Entitlement to service connection for a sleep disorder, including sleep apnea, also as due to a service-connected disability.

5. Entitlement to service connection for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine.

6. Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico, which granted service connection for TBI and migraine headaches assigning each an initial noncompensable rating effective December 19, 2014.  This rating decision also denied service connection for PTSD, sleep apnea, DDD and DJD of the cervical spine and a low back condition.

In order to better serve the Veteran's stated interests, the Board broadened the claim for entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to initial compensable ratings for TBI and migraine headaches, whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, and entitlement to service connection for a sleep disorder and a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record shows that the Veteran's cervical spine disability is not etiologically related to active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for DDD and DJD of the cervical spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a January 2015 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has also been afforded adequate assistance in response to his claim.  His service treatment records (STRs) and private treatment records are on file.  He was also afforded a VA examination in May 2015.  The Board finds that examination was adequate because it was factually informed, medically competent and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2016).  Therefore, VA's duty to assist is met.  

II. Service Connection

The Veteran believes that his cervical spine disability is related to active duty.  Specifically, he claims that while stationed in Hawaii, he was struck on the back of his neck and knocked to the ground by the Sergeant in command of his unit with a rifle during a verbal exchange.  He states that he was helped up from the ground by some other soldiers.  Then, he was walked to his bunk bed and lied down so the pain would subside.  He did not recall going to sick call for this incident and continued with his daily routine.  However, the Veteran maintains that since then, he has had neck pain.

In order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2016). But this alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Arthritis is one such condition.

Unfortunately, the evidence of record fails to substantiate the Veteran's claim for service connection for a cervical spine disability.

In reaching this conclusion, the Board observes that the Veteran's STRs reflect that in April 1960, he was involved in a fight.  The clinician, at that time, noted that the Veteran had contusion and edema around both orbits as well as contusions on the right shoulder and side of the neck.  On physical examination, there was no evidence of neurological deficit and no bony fracture.  The clinician's impression was that the Veteran had contusions of the face, neck and right shoulder.  At his May 1960 separation examination, however, there was no report of any neck injury or condition and a clinical evaluation of his face, neck, upper extremities and spine was normal.

In response to this claim, the Veteran had a VA examination in May 2015.  The examiner diagnosed the Veteran with DDD and DJD of the cervical spine.  He, however, opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reviewed the April 1960 STR already discussed above.  He commented that the final impression was contusion of face, neck and right shoulder.  The examiner further noted that after the April 1960 STR, there was no mention of any sequela or problem with the Veteran's neck.  He stated that the Veteran's May 1960 separation examination, which was a little over a month from the reported incident, made no mention of any neck injury or condition.  In addition, the examiner observed that the Veteran's claims folder was silent regarding any neck injury, condition or pain.  He, therefore, opined that the Veteran's neck contusion evidenced in April 1960 at least as likely as not resolved without sequela during his military service.  Accordingly, the examiner concluded that the Veteran's currently diagnosed cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The May 2015 VA examiner reviewed the Veteran's claims file, considered the Veteran's lay statements, and provided detailed rationale in his opinion that the Veteran's cervical spine disability was not related to his period of service.  Therefore, the Board assigns high probative weight to the May 2015 VA opinion.  

In this case, the Board is unable to attribute the post-service development of the Veteran's cervical spine disability to his military service.  While the Veteran asserts that this disability is indeed related to his service, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disability are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  Instead, the Board finds that the most persuasive evidence in this case is the VA examination that found it less likely that the Veteran's cervical spine disability was related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for DDD and DJD of the cervical spine.  Therefore, this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for DDD and DJD of the cervical spine is denied.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was last provided a VA examination in December 2015 regarding his service-connected TBI and migraine headaches.  Since then, he has indicated that these disabilities have worsened.  Accordingly, the Board believes an additional examination would be helpful in determining the current level of severity of these disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Regarding the Veteran's claim for an acquired psychiatric disorder, the record reflects that he had a VA examination in February 1983.  At that examination, the examiner diagnosed the Veteran with chronic dysthymic disorder, moderately severe to severe, probably posttraumatic as a sequel of his head injury on Axis I, status post trauma to the head on Axis III, and stated that the Veteran's highest level of adaptive functioning in the past year was fair to poor on Axis V.  In addition, the examiner commented that it did not appear that the Veteran had schizophrenia.  The examiner further stated that the Veteran's psychiatric disorder was more of one of the sequels of the head injury or maybe a depression for some other unknown cause.  The examiner also referred the Veteran for further psychological testing.  

Subsequently, in April 1983, the Veteran had another VA examination.  On mental status evaluation, the examiner observed that the Veteran functioned at a defective level of intellectual capacity.  The examiner stated that there was marked incapacity to perceive details and, even more so, fine nuances of a complex stimulus pattern, which led to becoming imprecise, vague and superficial.  The examiner stated that the Veteran gravitated toward a free association activity rather than establishing precise meanings on a reasoning process, which demonstrated that his judgement was rather poor.  In addition, the examiner also observed that the Veteran had marked incapacity in understanding relationships.  The examiner concluded that diagnostically, this seemed to be a case of organic brain dysfunction superimposed along with severe depression with ego failure. 

Further, the record includes a private medical opinion letter dated November 1984 from Dr. J.R.V., the Veteran's psychiatrist.  He stated that he had seen the Veteran for nine psychotherapy sessions, beginning in June 1983.  Dr. J.R.V. noted that just a few days before the Veteran's initial visit, he had received a high voltage electric shock.  The Veteran reported that he suffered an electric type of accident where he stayed glued to a tensioning cable emitting 220 volts of electricity for about
one minute.  He described feeling as if he was swallowing his tongue and remembered that he yelled for help, but he lost consciousness at that time and remained unconscious for one hour.  He said that his coworkers took him to the doctor and they were the ones who reported that he was unconscious for one hour. 
The Veteran stated that after the accident, he became restless and nervous; endorsing symptoms including visual problems, insomnia, headaches, chest pressure, dizziness, memory lapses, neck pain and constantly fearful.  Dr. J.R.V. explained that neurological sources regarding electric current show that the ratio of current flow through the body and possible damage to the nervous system and changes in the emotional state in relation to the symptoms of the Veteran could have been caused by the electric shock suffered in June 1983.  He also referred the Veteran to a neurologist, Dr. J.R.D.V.  Dr. J.R.V. initially diagnosed the Veteran with PTSD and an emotional condition, which later developed to a sub-chronic undifferentiated schizophrenia.  He then opined that the Veteran's emotional condition was secondary to the electric accident suffered in June 1983.  Dr. J.R.V. stated that according to the information that he had, before that date, the Veteran was in good physical and emotional condition.  He concluded that he believed that there was a direct causal relationship between the mentioned electric shock and its effect on the Veteran's central nervous system, which provoked the development of the emotional symptoms described, his corresponding diagnosis, and required psychiatric treatment.

Moreover, the record includes a March 1985 neurological evaluation report from Dr. J.R.D.V.  Neurological evaluation of the Veteran revealed that his standing position and walk were within normal limits.  Muscle strength, coordination, reflexes and sensitivity all were within normal limits.  Ocular fundus examination was normal.  His isochoric pupils reacted to light and to accommodation.  Extra-ocular movements were normal.  There was no facial, lingual or palate weakness.  Dr. J.R.D.V. observed, however, that the Veteran's visual and somato-sensory studies of cerebral evoked potentials showed the somato-sensory study was abnormal due to an increase in the bilateral latencies, mainly the latencies of the N70 and P100 waves bilaterally.  He diagnosed the Veteran with chronic cerebral syndrome due to changes in personality and behavior of the individual.  Dr. J.R.D.V. then opined that the Veteran's chronic cerebral syndrome was due to the June 1983 electric shock.

In addition, at the Veteran's December 2015 VA examination assessing his service-connected TBI, the examiner indicated that the Veteran had a mental disorder attributable to his TBI.  The examiner, however, did not specify the mental disorder. Moreover, in a December 2016 SOC, the RO indicated that the Veteran was provided a VA examination, dated either in February 2014 or February 2016.  This VA examination has not been associated with the claims file.  In any event, in the December 2016 SOC, the RO noted that the Veteran was diagnosed with an unspecified anxiety disorder, which the VA examiner attributed to the June 1983 incident discussed above.  If this is indeed the case, as noted above, the February 1983 VA examiner indicated that the Veteran's dysthymic disorder was related to the head trauma sustained in service.  Dr. J.R.V. did not have access to this vital information before he opined that the Veteran's psychiatric disorder was due to the June 1983 electric shock incident.

In sum, there is conflicting medical evidence of record concerning the nature and etiology of the Veteran's psychiatric disorder and whether it is attributable to any incident of service or caused or aggravated by the Veteran's service-connected disability.  Accordingly, further medical commentary is necessary before a decision can be made on this claim.

Finally, regarding the claims for a sleep disorder and a low back condition, the Veteran believes that they are related to service, specifically, the head trauma sustained in service, or, alternatively, caused by or aggravated by his service-connected disability.  The medical evidence of record is scant concerning these claims so they must also be remanded to obtain additional medical treatment records and to provide the Veteran with VA examinations to determine the nature and etiology of these claims and their posited relationship, if any, to active service and/or his service-connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain all VA medical treatment records from October 2016.

2. Upon receipt of all additional treatment records, please schedule the Veteran for the appropriate VA examination(s) to determine the current nature and severity of his service-connected TBI and headaches.  Prior to the examination, the claims folder, including the prior December 2015 VA examination, must be made available to the examiner for review of the case and this review should be noted.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

A complete rationale must be provided for all opinions expressed.  

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.

The examiner should identify all current psychiatric disorders found on examination.

For each diagnosed psychiatric disorder, the examiner is to provide the following opinion:

Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service, including the April 1960 head trauma injury?  Is it at least as likely as not that any diagnosed psychosis (to include schizophrenia) had its onset within one year of service separation?  Is it at least as likely as not that any diagnosed psychosis was caused by or aggravated by a service-connected disability (TBI, headaches, etc).

The examiner is also asked to comment on the conflicting medical evidence of record, including the February and April 1983 VA examinations, the November 1984 and March 1985 psychiatrist  and neurologist reports, and the February 2014 or February 2016 VA examination. 

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disorder.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report. All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.

The examiner is asked to determine if it is at least as likely as not (a 50 percent probability or more) that any diagnosed sleep disorder had its onset during military service or is otherwise etiologically related to such service, including the April 1960 head trauma injury.  The examiner is asked to determine whether it is at least as likely as not that any diagnosed sleep disorder was caused by or aggravated by a service-connected disability (TBI, headaches, etc).

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any low back condition.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.

The examiner is asked to determine if it is at least as likely as not (a 50 percent probability or more) that any diagnosed low back condition had its onset during military service or is otherwise etiologically related to such service, including the April 1960 head trauma injury.  The examiner is also asked to determine whether it is at least as likely as not that any diagnosed sleep disorder was caused by or aggravated by a service-connected disability (TBI, headaches, etc).

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

6.Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


